





Exhibit 10.2

CHASE CORPORATION




Long Term Incentive Plan

Award Design and Grant Process

As of September 1, 2008




Key Provisions

·

Long term incentive:  performance shares (Restricted Stock)

·

Performance measure / target:  Earnings Before Tax (EBT): average of the actual
results from the most recent three years and the current year budget, each year
weighted equally

·

Performance measurement period:  September 1st of the fiscal year through August
31st of the same fiscal year (twelve month period)

·

Vesting:  2 years after the end of the performance measurement period (total of
three years)

·

Grant date:  first day of measurement period

·

Stock price for award:  closing price on the last trading day prior to the grant
date (generally August 31st, or the last business day in the fiscal year ending
prior to the performance measurement period)

·

Threshold:  the point at which an award is earned (50% of target).  Between
threshold and target the award increases on a pro-rata basis.

·

Stretch area:  performance in excess of target awarded at a higher rate (150%
for 120% achievement)

·

Beyond Stretch: Award increases pro-rata, with no cap, at an incremental rate of
one for one beyond the Stretch award if actual results are greater than 150% of
target.

·

Termination provisions




Termination Event

Vesting

Payment in Shares

Retirement

Pro-rated

Paid as scheduled

Voluntary

All shares forfeit

No payment

Without cause

Pro-rated

Paid as scheduled

With cause

All shares forfeit

No payment

Upon change of control

Acceleration at target

Paid at change of control

Death or disability

Pro-rated

Paid as scheduled

      

Example:

o

Grant 1,000 performance shares

o

Stock price (August 31st) is $17.27

o

Threshold is 50% of target

o

Stretch area pays out pro-rata at rate of 150% for 120% achievement

o

Beyond Stretch area pays out pro-rata at an incremental rate of one for one (no
cap)




Performance

EBT

Payout % of Target

Vesting Shares

Threshold

50% of Target

50%

500

Target

100% of Target

100%

1000

Stretch at 120%

120% of Target

150%

1500

Beyond Stretch

130% of Target

160%

1600

 

140% of Target

170%

1700

 

150% of Target

180%

1800











--------------------------------------------------------------------------------







·

Eligibility:  Recommended award levels @ Target







Participant

Target Award

Chairman & CEO

100% of Base salary

President & COO

80% of Base Salary

CFO & Treasurer

60% of Base Salary

VP Engineering

60% of Base Salary




Compensation expense related to the target awards plus the projected increase or
decrease based on the performance measurement is recognized on a ratable basis
over the three year vesting period.




Award opportunities are set annually and this Plan is subject to the approval of
the Compensation and Management Development (C&MD) Committee and may be modified
from time to time.




See annual exhibit for the performance target and the approved targeted award
issuance




Fiscal Year Schedule




o

Quarter prior to the performance measurement period (Q4)

o

Board approves continuance of the Plan and sets grant date

o

First quarter of the performance measurement period (Q1)

o

Goals and awards proposed by management for current year

o

C&MD Committee approves target and award for current year plan

o

First quarter after the performance measurement period (Q1)

o

C&MD Committee reviews and approves final increases or decreases of target award

o

Additional restricted shares are issued if actual results exceed the target or
clawed back if the actual results fall short of the target






